Title: Draft Articles on the Fisheries and Creditors, 28 November 1782
From: Adams, John,Franklin, Benjamin,Jay, John
To: 


[28 November 1782]


Article 3.
That the Subjects of his Britannic Majesty and the People of the Said United States Shall continue to enjoy, unmolested, the Right to take Fish of every Kind, on the Grand Bank and on all the other Banks of Newfoundland: also in the Gulph of St Laurence, and in all other Places, where the Inhabitants of both Countries, used at any time heretofore to fish; and the Citizens of the Said United States Shall have Liberty to cure and dry their Fish, on the Shores of Cape Sable, and of any of the unsettled Bays, Harbours or Creeks of Nova Scotia, on any of the Shores of the Magdalene Islands, and of the Labradore Coast: And they shall be permitted in Time of Peace, to hire Pieces of Land of the legal Proprietors in any of the Dominions of his Said Majesty in America for Terms of Years, whereon to erect the necessary Stages and Buildings, and to cure and dry their Fish.


Art 4.
It is agreed that the British Creditors on either Side shall meet with no lawful Impediment to the Recovery of the full Value of in sterling Money of Such bona fide debts as were contracted by any Persons who are Citizens of the Said United states, before the Year 1775 and reciprocally that American Creditors, Shall recover their Debts of British subjects

